      2:21-cv-00613-RMG            Date Filed 08/10/21    Entry Number 31         Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


Tuition Payer 100, Viewed Student       )
Female 200, Viewed Student Male 300,    )
on behalf of themselves and all others  )
similarly situated,                     )
                                        )              Civil Action No. 2:21-613-RMG
               Plaintiffs,              )
                                        )
       v.                               )              ORDER AND OPINION
                                        )
The Bishop of Charleston, a Corporation )
Sole, Bishop England High School,       )
Tortfeasors 1-10, The Bishop of the     )
Diocese of Charleston, in his official  )
capacity, and Robert Guglielmone,       )
individually,                           )
                                        )
               Defendants.              )
____________________________________)

       Before the Court is non-party LS3P Associated Ltd. (“LS3P”)’s motion for a protective

order terminating or otherwise limiting the Rule 30(b)(6) deposition of LS3P. (Dkt. No. 25). For

the reasons set forth below, the Court denies LS3P’s motion and orders that the Rule 30(b)(6)

deposition of LS3P be resumed and duly completed.

                                               Facts

       Plaintiffs bring this putative class action alleging that, for roughly two decades, students at

Bishop England High School (“BEHS”) were made to disrobe in locker rooms which contained

“large glass window[s]” whereby BEHS employees, agents, and/or others may have viewed

students. (Dkt. No. 1-1 at 4-5).

       On June 16, 2021, Plaintiff served non-party LS3P with a Notice of 30(b)(6) Deposition.

(Dkt. No. 25-1). The designated subject matter of inquiry was:



                                                 1
      2:21-cv-00613-RMG            Date Filed 08/10/21      Entry Number 31          Page 2 of 8




           [T]he planning, design, and building of [BEHS] to include information about any
           meeting minutes, contracts or payments from the project.

(Dkt. No. 25-2).

           On June 18, 2021, counsel for LS3P wrote Plaintiffs’ counsel requesting that Plaintiffs “be

more specific in the designation of topics” Plaintiffs wished to explore. See (Dkt. No. 25-3 at 1).

           On June 22, 2021, Plaintiffs’ counsel responded that while Plaintiffs did not intend to

“unduly burden anyone in this matter,” “[s]urely . . . [LS3P] can recognize the importance of us

learning about the conception and effectuation of construction of [BEHS]. Concomitantly, we need

to know the financial decision making arrangements between the architectural firm [namely LS3P]

and any other party concerning the project.” (Dkt. No. 25-10 at 2).

           On July 2, 2021, LS3P wrote Plaintiffs’ counsel that LS3P would produce a witness “who

will be prepared to testify to meeting minutes as they relate to the planning, design, and building

of [BEHS], contracts as they relate to the planning, design, and building of [BEHS], and payment

as they relate to the planning design and building of [BEHS]. Any topics beyond those three listed

will be considered outside the scope of the topics listed for this 30(b)(6) deposition.” (Dkt. No. 25-

4 at 1).

           On July 6, 2021, Plaintiffs’ counsel responded to LS3P. Plaintiffs stated:

           As to the designated areas of examination, we have specifically stated:

           -the planning of BEHS
           -the design of BEHS
           -the building of BEHS
           -for all of the above, including information about minutes of meetings concerning
           the project
           -for all of the above, including information about contracts concerning the project
           -for all of the above, including information about payments concerning the
           project[.]

           As to each of those areas of inquiry, we will certainly inquire as to the LS3P
           principals and/or employees who were involved, what writings exist, to include

                                                   2
      2:21-cv-00613-RMG          Date Filed 08/10/21    Entry Number 31        Page 3 of 8




       billings and payments for the LS3P services. Certainly, I understand the scope of
       this project, but I am not clear at whose suggestion the design was effectuated,
       (particularly concerning the viewing windows to the dressing/locker rooms, or any
       others).

       I don’t think . . . that it makes any sense at this point to try to do a narrower
       examination, and I understand and accept that it may be necessary to examine other
       persons with specialized skills or involvement in the LS3P functioning.


(Dkt. No. 25-5 at 1) (emphasis added).

       On July 7, 2021, LS3P’s counsel responded that Plaintiffs’ notice was still overbroad, but

that LS3P “believe[d] the solution to any disagreement . . . can be found in the second paragraph

of your [prior] email.” LS3P then stated what it believed the scope of the impending deposition

now was:

               1. the LS3P principals and/or employees who were involved;
               2. what writings exist, to include billings and payments for the LS3P
               services;
               3. at whose suggestion or request the design was effectuated (particularly
               concerning the viewing windows as to the dressing/locker rooms, or any
               others).

       Those three categories are sufficiently defined areas of inquiry that, when combined
       with the (following) three categories that you did specifically set forth in your
       subpoena, can provide the basis for the 30(b)(6) deposition to proceed:
              1. Meeting minutes relating to the planning, design and building of the
              Project;
              2. Contracts relating to the planning, design and building of the Project;
              3. Payments relating to the planning, design and building of the Project.


(Dkt. No. 25-6 at 1) (emphasis removed) (noting that LS3P would consider “anything beyond those

topics to be outside the scope of the deposition).

        On July 7, 2021, Plaintiffs’ counsel responded that while he found LS3P’s email

“confusing,” he wasn’t “sure that we’re not both saying the same thing, but somehow failing to




                                                 3
      2:21-cv-00613-RMG          Date Filed 08/10/21     Entry Number 31        Page 4 of 8




hear each other.” Plaintiffs concluded that “we’ll just have to go forward and do the best that we

can tomorrow morning.” (Dkt. No. 25-7 at 1).

       On July 8, 2021, LS3P’s 30(b)(6) representative, Roger A. Attanasio, was deposed. (Dkt.

No. 25-9). Under two hours into the deposition, Plaintiffs’ counsel asked Attanasio if he thought

it “would have been a good idea” to place “signs warning children that in [the BEHS locker rooms]

. . . you may be viewed nude.” (Dkt. No. 25-9 at 19). Attanasio answered, “Beyond the scope of

this deposition.” (Id.). Plaintiff’s counsel responded that he was “not able to go forward any

further” given this answer. (Id.) (“[LS3P’s Counsel]: You’re terminating it? [Plaintiffs’ Counsel]:

He is terminating it by refusing to the answer the question”).

       On July 15, 2021, LS3P moved for a protective order to terminate or limit its Rule 30(b)(6)

deposition. (Dkt. No. 25). Plaintiffs oppose. (Dkt. No. 27). LS3P filed a reply. (Dkt. No. 30).

       LS3P’s motion is fully briefed and ripe for disposition.

                                         Legal Standard/Analysis

       LS3P asks this Court to either (a) order that the deposition of LS3P be terminated or, in the

alternative, (b) order that the deposition of LS3P be limited in scope and manner. Implicit in

LS3P’s motion is a request that the Court find that Plaintiffs’ Rule 30(b)(6) notice was not defined

with reasonable particularity.

       As a preliminary matter, the Court finds that Plaintiffs’ Rule 30(b)(6) notice did state with

reasonable particularity its topics of inquiry.

       Rule 30(b)(6) of the Federal Rules of Civil Procedure puts certain burdens on both parties.

The initial burden under this rule falls on the Plaintiffs. Specifically, before LS3P even needed to

designate a witness under the notice of deposition, Plaintiffs must have "described with reasonable

particularity the matters on which examination is requested." Fed. R. Civ. P. 30(b)(6). Here,



                                                  4
      2:21-cv-00613-RMG          Date Filed 08/10/21      Entry Number 31        Page 5 of 8




Plaintiffs sought to question LS3P on “the planning, design, and building of [BEHS] . . .

include[ing] information about any meeting minutes, contracts or payments from the project.”

(Dkt. No. 25-2 at 1). “[T]he implied limit of discoverability in any discovery device is Fed. R.

Civ. P. 26(b)(1). That is, [P]laintiffs specifically stated they wanted [the above noted testimony];

[and] when combined with Rule 26(b)(1), the limits of that testimony is ‘any matter, not privileged,

which is relevant to the subject matter involved in the pending action. . . . The information sought

need not be admissible at the trial if the information sought appears reasonably calculated to lead

to the discovery of admissible evidence.’” Alexander v. FBI, 186 F.R.D. 137, 139 (D.D.C. 1998).

As “[b]oth parties are well aware of the discoverable issues in this case,” LS3P was “on sufficient

notice of what discoverable matters the [P]laintiffs would inquire into.” Id. (rejecting the argument

that plaintiffs’ topic of inquiry—“the computer systems commonly known as or referred to as ‘Big

Brother and/or ‘WHODB’”—was not sufficiently particular given facts of case); see July 6, 2021

Email from Plaintiffs’ Counsel to LS3P, (Dkt. No. 25-5) (noting Plaintiffs “will certainly inquire

as to the LS3P principals and/or employees who were involved” and will seek information

regarding “at whose suggestion or request the design was effectuated (particularly concerning the

viewing windows as to the dressing/locker rooms, or any others)”) (emphasis added); see also

Alexander, 186 F.R.D. at 140 (further rejecting defendants’ argument that plaintiffs’ notice was

not stated with sufficient particularity given plaintiff sent defendants a letter “enumerating seven

areas of testimony on which the WhoDB witness . . . would be expected to testify”) (citing United

States v. Taylor, 356, 361 (M.D.N.C. 1996) (stating that the “reasonable particularity” requirement

of Fed. R. Civ. P. 30(b)(6) was met by notice given to the defendant-designator by means outside

of the notice of deposition)); Murphy v. Kmart Corp., 255 F.R.D. 497, 506 (S.D. 2009) (finding

plaintiff did not notice Rule 30(b)(6) deposition with reasonable particularity where plaintiff



                                                 5
      2:21-cv-00613-RMG          Date Filed 08/10/21       Entry Number 31        Page 6 of 8




sought information “regarding (1) the corporate history of four corporate entities, (2) the corporate

relationship between these entities, and (3) the bankruptcy of 2001”).

       The Court further denies LS3P’s request to terminate the Rule 30(b)(6) deposition of LS3P

and—instead—orders that said deposition be reconvened. The Court has reviewed the entire

transcript of LS3P’s deposition. The Court finds problematic the conduct of LS3P’s representative

Attanasio and, to a lesser degree, LS3P’s counsel.         Contrary to Plaintiffs’ characterization

otherwise, Attanasio did respond to most questions Plaintiffs posed him. See generally (Dkt. No.

30-2). Problematically, however, Attanasio often answered questions only after stating that he

believed a question was “outside the scope” of Plaintiffs’ Rule 30(b)(6) notice. See, e.g., (Dkt. No.

25-9 at 7, 9, 10, 12, 17, 19). Plaintiffs argue Attanasio testified in this manner at the prompting of

LS3P’s counsel who frequently objected as to scope. See (id.).1 This may be so. In sum,

Attanasio’s and LS3P’s counsel’s behavior was inappropriate and violated Fed. R. Civ. P. 30(c)(2)

and Local Civil Rule 30.04(C). Fed. R. Civ. P. 30(c)(2) (noting counsel—not the deponent—

should state on the record objections “in a nonargumentative and nonsuggestive manner”); Local

Civil Rule 30.04(C), D.S.C. (noting that “counsel shall have an affirmative duty to inform their




1
  The Court notes that LS3P’s counsel objected to various topics as outside the “scope” of
Plaintiffs’ notice despite the fact these subjects were clearly proper—even under the limits LS3P
attempted to impose on the deposition. See, e.g., (Dkt. No. 25-9 at 7) (objecting to the question of
whether LS3P “knew when it drew the plan for construction of the school that on one side of that
window would be children . . . in various states of dress”); (Id. at 8) (objecting to the question of
whether LS3P could place windows at certain points in BEHS without such windows being present
in an architectural plan); (Id. at 10-11) (objecting to questions as to why bathrooms did not contain
windows through which school personnel could theoretically monitor potential altercations
between students); (Id. at 12) (objecting that the question “Who came up with the idea of putting
viewing windows in the locker room?” was “outside the scope” of the deposition). Inexplicably,
this last area of inquiry was a topic which LS3P stated was properly defined by Plaintiffs’ notice.
(Dkt. No. 26-5 at 1) (noting as a “sufficiently defined area[]” of inquiry the subject of “at whose
suggestion or request the design was effectuated (particularly concerning the viewing windows to
the dressing/locker rooms, or any others”).
                                                  6
      2:21-cv-00613-RMG           Date Filed 08/10/21     Entry Number 31        Page 7 of 8




clients that unless [an objection regarding privilege or a court ordered limitation] is made, the

question must be answered”) (emphasis added).

        Considering the above, the Court finds LS3P and its counsel failed to comply with the rules

governing the conduct of oral depositions. Fed. R. Civ. P. 30(c); Local Civil Rule 30.04. The Court

therefore directs LS3P to make Attanasio available to Plaintiffs to complete in its entirety the Rule

30(b)(6) deposition of LS3P. The Court grants Plaintiffs’ request that they be permitted to “pos[e]

questions that were already posed and/or attempted to be posed in the first deposition to which

Plaintiffs did not have any opportunity to explore and/or develop.” (Dkt. No. 27 at 15). By August

30, 2021, the parties shall meet and confer, schedule, and complete this deposition. The Court

orders LS3P’s counsel to comply with the rules governing conduct of oral depositions including

the local rules of this Court.2




2
  Currently, the Court declines to award attorney’s fees to Plaintiffs under Fed. R. 26(c)(3) and
37(a)(5)(B). The Court finds an award of attorney’s fees would be unjust and unwarranted given
the fact that, until the moment the deposition stopped, Attanasio had ultimately responded to most
of Plaintiffs’ questions. Relatedly, LS3P’s counsel’s objections as to scope—while not always
well reasoned—were lodged in accordance with Fed. R. Civ. P. 30(c)(2).

                                                 7
     2:21-cv-00613-RMG         Date Filed 08/10/21     Entry Number 31      Page 8 of 8




                                             Conclusion

       For the reasons stated above, the Court DENIES Defendants’ motion for a protective order

to terminate or limit the deposition of LS3P (Dkt. No. 25). The Court further ORDERS Plaintiffs

and LS3P to, by August 30, 2021, meet and confer, schedule, reconvene and complete the Rule

30(b)(6) deposition of LS3P in accordance with this Order.

       AND IT SO ORDERED.



                                            s/ Richard Mark Gergel
                                            Richard Mark Gergel
                                            United States District Judge


August 9, 2021
Charleston, South Carolina




                                               8
